Citation Nr: 0926517	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-23 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1968.  The record shows that he had service in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD.

The Veteran testified at an August 2006 RO hearing before a 
Decision Review Officer.  In August 2007, he withdrew his 
request for a Travel Board hearing.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Clarification of issue on appeal

Although the issue on appeal has been limited to PTSD, the 
Veteran has been diagnosed with other psychiatric 
disabilities, including depression, as well as having well-
documented substance abuse problems.  

Based on a recent decision of the United States Court of 
Appeals for Veterans Claims (the Court), the decision should 
not be limited to consideration of the Veteran's claim of 
PTSD only.  In view of the assessments of substance abuse, 
depression, and possible anxiety disorder, service connection 
should also be considered for any psychiatric disorder.  See 
Clemons v. Shinseki, No. 07-0558 (February 17, 2009) [holding 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled].

The issue on appeal has been restated accordingly.

Issues not on appeal.

In the February 2006 decision, the RO also denied service 
connection for hepatitis C.  The Veteran did not file a 
notice of disagreement with that decision.  In a June 2005 
statement, the Veteran withdrew a claim of entitlement to 
non-service-connected pension.  Those issues are therefore 
not in appellate status.  


REMAND

As was alluded to in the Introduction, there have been 
several differing psychiatric diagnoses rendered over the 
years.  Records from the Cincinnati VAMC show that the 
Veteran has been in treatment for PTSD, but routinely refer 
to "a history of PTSD."  It appears that the Veteran may 
have PTSD, depression and possibly anxiety disorder, but the 
record contains no appropriate diagnostic evaluation of any 
of those disorders. 

Based on the current state of the record, a remand is needed 
for a VA psychiatric examination and nexus opinion.  This 
case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of any acquired 
psychiatric psychological disorder(s), including PTSD, and 
the relationship, if any, between any such and the Veteran's 
military service.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

The Board also notes that review of the records reveals that 
the Veteran did not receive complete VCAA notice to include 
the additional notice required by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006.  A remand is also needed 
in order to provide the Veteran with complete VCAA notice.  

Additionally, the Veteran's treatment records from the 
Cincinnati VAMC are only up-to-date through July 19, 2006.  
It does not appear that all treatment reports from the 
Cincinnati VAMC have been obtained.  A remand is also needed 
to ensure that all treatment records from the Cincinnati VAMC 
are obtained from January 2004 to the present time.      

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the Veteran a notice 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  VBA should obtain all treatment 
records for the Veteran from the 
Cincinnati VAMC for the period from 
January 2004 to the present time.  The 
records obtained should be associated 
with the claims file.  

3.  After the above development is 
accomplished, VBA should schedule the 
Veteran for a psychiatric evaluation.  
The reviewer must indicate (1) the 
Veteran's current psychiatric 
diagnosis(es) and (2) whether any 
currently diagnosed psychiatric 
disability is as likely as not related to 
the Veteran's military service.    The 
report should be associated with the 
Veteran's VA claims folder.  

4.  VBA should the readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
SSOC and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




